354 F.2d 1006
COMPANIA DE MOTONAVES COSTA RICA, Appellant,v.L. A. CABRERA & CO., Ltd., Appellee.
No. 22599.
United States Court of Appeals Fifth Circuit.
Jan. 28, 1966.

Appeals from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Herbert Wall, Miami, Fla., Wall & Roth, Miami, Fla., for appellant.
William C. Norwood, Miami, Fla., Fowler, White Gillen, Humkey & Trenam, Miami, Fla., of counsel, for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM.


1
This appeal is dismissed as being both frivolous and moot and costs are taxed against appellant.